
	

114 SRES 414 IS: Expressing the sense of the Senate on the actions, including the reapplication of waived nuclear-related sanctions, that the United States should undertake in the event of an Iranian violation of the Joint Comprehensive Plan of Action. 
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 414
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Lankford submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the actions, including the reapplication of waived
			 nuclear-related sanctions, that the United States should undertake in the
			 event of an Iranian violation of the Joint Comprehensive Plan of Action. 
	
	
 Whereas national security is a fundamental and primary responsibility of both Congress and the President;
 Whereas, on July 14, 2015, President Barack Obama reached an agreement with Iran known as the Joint Comprehensive Plan of Action, a political agreement among the United States, France, the Russian Federation, the People's Republic of China, the United Kingdom, and Germany (commonly referred to as the P5+1 countries) and Iran that does not carry the force or effect of United States law;
 Whereas President Obama lifted nuclear-related sanctions imposed by the United States with respect to Iran on January 16, 2016;
 Whereas, on July 14, 2015, President Obama stated, If Iran violates the deal, all of these sanctions will snap back into place.; Whereas Congress intends to work with the President to ensure that the President's commitment to snapping back sanctions in response to any violation by Iran of the Joint Comprehensive Plan of Action is fully enforced;
 Whereas Iran has been the beneficiary of financial assets and international engagement while its commitment to fulfilling its obligations under the Joint Comprehensive Plan of Action has yet to be proven; and
 Whereas, given the historic and dramatic shift in longstanding United States foreign policy represented by the Joint Comprehensive Plan of Action, the obligations and commitments Iran agreed to as part of the Joint Comprehensive Plan of Action must be clarified by the Senate: Now, therefore, be it
	
		1.Sense of the Senate on Iranian violations of the Joint Comprehensive Plan of Action
 (a)In generalIt is the sense of the Senate— (1)that the United States should take the actions specified in subsection (b) if—
 (A)Iran ever seeks, develops, manufactures, or acquires nuclear weapons; (B)Iran ever engages in plutonium reprocessing or plutonium-related research and development;
 (C)Iran violates— (i)the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Nonproliferation Treaty or the NPT);
 (ii)the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, done at Vienna June 19, 1973 (commonly referred to as the Comprehensive Safeguards Agreement);
 (iii)its commitment to ratify by October 18, 2023, the Additional Protocol to the Comprehensive Safeguards Agreement; or
 (iv)the Iranian-ratified Additional Protocol to the Comprehensive Safeguards Agreement and modified Code 3.1 of the Subsidiary Arrangements to the Comprehensive Safeguards Agreement;
 (D)Iran installs a new natural uranium core or the original core in the Arak reactor; (E)the power of Iran’s redesigned heavy water reactor exceeds 20 MWth;
 (F)Iran produces any amount of weapons grade uranium or plutonium; (G)Iran pursues construction at the existing unfinished Arak heavy water reactor based on its original design;
 (H)Iran produces or tests natural uranium pellets, fuel pins, or fuel assemblies that are specifically designed for the support of the originally designed Arak heavy water reactor, designated by the International Atomic Energy Agency as IR–40;
 (I)Iran does not store all existing natural uranium pellets and IR–40 fuel assemblies under the continuous monitoring of the International Atomic Energy Agency until the modernized Arak reactor becomes operable;
 (J)once the Arak reactor becomes operable, Iran does not take the IR–40 fuel assemblies and natural uranium pellets and convert them to uranyl nitrate or exchange them with an equivalent quantity of natural uranium;
 (K)Iran does not make the necessary technical modifications to the natural uranium fuel production process line that was intended to supply fuel for the IR–40 reactor design, such that it can be used for the fabrication of the fuel reloads for the modernized Arak reactor;
 (L)all spent fuel from the redesigned Arak reactor, regardless of its origin, for the lifetime of the reactor, is not shipped out of Iran;
 (M)Iran operates the Fuel Manufacturing Plant to produce anything other than fuel assemblies for light water reactors or reloads for the modernized Arak reactor;
 (N)Iran does not inform the International Atomic Energy Agency about the inventory and production of the Heavy Water Production Plant or does not allow the International Atomic Energy Agency to monitor the quantities of the heavy water stocks and the amount of heavy water produced, including through visits by the International Atomic Energy Agency, as requested, to the Heavy Water Production Plant;
 (O)Iran does not ship out all spent fuel for all future and present nuclear power and research reactors;
 (P)Iran does not remove and keep stored at Natanz in Hall B of the fuel enrichment plant under continuous monitoring by the International Atomic Energy Agency—
 (i)all excess centrifuge machines, including IR–2m centrifuges (during the 10-year prohibition period under the Joint Comprehensive Plan of Action); and
 (ii)UF6 pipework including sub headers, valves and pressure transducers at cascade level, and frequency inverters, and UF6 withdrawal equipment from one of the withdrawal stations, which is currently not in service, including its vacuum pumps and chemical traps (during the 10-year prohibition period under the Joint Comprehensive Plan of Action);
 (Q)the 164-machine IR–2m cascade does not remain stored at Natanz in Hall B of the fuel enrichment plan under the continuous monitoring of the International Atomic Energy Agency;
 (R)the 164-machine IR–4 cascade does not remain stored at Natanz in Hall B of the fuel enrichment plan under the continuous monitoring of the International Atomic Energy Agency;
 (S)Iran enriches, obtains, or otherwise stockpiles any uranium, including in oxide form, enriched to greater than 3.67 percent;
 (T)all future uranium oxide, scrap oxide, or other material not in fuel plates enriched to between 5 and 20 percent is not transferred out of Iran or diluted to a level of 3.67 percent or less within 6 months of production;
 (U)Iran does not abide by its voluntary commitments as expressed in its own long-term enrichment and enrichment research and development plan submitted as part of the initial declaration described in Article 2 of the Additional Protocol to the Comprehensive Safeguards Agreement;
 (V)Iran engages in production of centrifuges, including centrifuge rotors suitable for isotope separation or any other centrifuge components, which exceeds the enrichment and enrichment research and development requirements outlined in Annex I of the Joint Comprehensive Plan of Action;
 (W)Iran does not permit the International Atomic Energy Agency the use of online enrichment measurement and electronic seals, as well as other International Atomic Energy Agency-approved and certified modern technologies in line with internationally accepted practices of the International Atomic Energy Agency;
 (X)Iran does not facilitate automated collection of International Atomic Energy Agency measurement recordings registered by installed measurement devices and sent to the International Atomic Energy Agency working space at individual nuclear sites;
 (Y)Iran does not make the necessary arrangements to allow for a long-term presence of the International Atomic Energy Agency, including issuing long-term visas, as well as providing proper working space at nuclear sites and, to the best of its effort, at locations near nuclear sites in Iran for the designated International Atomic Energy Agency inspectors for working and keeping necessary equipment;
 (Z)Iran does not increase the number of designated International Atomic Energy Agency inspectors to at least 130 by October 16, 2016, which is the date that is 9 months after implementation day, or does not allow the designation of inspectors from countries that have diplomatic relations with Iran;
 (AA)Iran does not apply nuclear export policies and practices in line with the internationally established standards for the export of nuclear material, equipment, and technology;
 (BB)Iran does not permit the International Atomic Energy Agency access to verify that uranium isotope separation production and research and development activities are consistent with Annex I of the Joint Comprehensive Plan of Action;
 (CC)Iran engages in— (i)designing, developing, acquiring, or using computer models to simulate nuclear explosive devices;
 (ii)designing, developing, fabricating, acquiring, or using multi-point explosive detonation systems suitable for a nuclear explosive device, unless approved by the Joint Commission for non-nuclear purposes and subject to monitoring;
 (iii)designing, developing, fabricating, acquiring, or using explosive diagnostic systems (streak cameras, framing cameras and flash x-ray cameras) suitable for the development of a nuclear explosive device, unless approved by the Joint Commission for non-nuclear purposes and subject to monitoring; or
 (iv)designing, developing, fabricating, acquiring, or using explosively driven neutron sources or specialized materials for explosively driven neutron sources;
 (DD)during the 10-year period beginning on implementation day and ending on January 16, 2026— (i)Iran operates, for the purpose of enriching uranium, more than 5,060 IR–1 centrifuges;
 (ii)Iran’s enrichment capacity exceeds 5,060 IR–1 centrifuge machines in 30 cascades in their current configurations in currently operating units at the Natanz Fuel Enrichment Plant;
 (iii)consistent with Iran’s enrichment research and development plan, Iran’s enrichment research and development with uranium includes any centrifuges other than IR–4, IR–5, IR–6, and IR–8 centrifuges;
 (iv)Iran conducts testing of more than a single IR–4 centrifuge machine and IR–4 centrifuge cascade of up to 10 centrifuge machines;
 (v)Iran tests more than a single IR–5 centrifuge machine;
 (vi)Iran does not recombine the enriched and depleted streams from the IR–6 and IR–8 cascades through the use of welded pipework on withdrawal main headers in a manner that precludes the withdrawal of enriched and depleted uranium materials and verified by the International Atomic Energy Agency;
 (vii)research and development with uranium is not strictly limited to IR–4, IR–5, IR–6, and IR–8 centrifuges;
 (viii)Iran’s uranium isotope separation-related research and development or production activities are not exclusively based on gaseous centrifuge technology;
 (ix)Iran engages in nuclear direct-use or nuclear dual-use procurements of commodities without using the procurement channel mandated by the United Nations under United Nations Security Council Resolution 2231 (2015);
 (x)research and development is carried out in the IR–4, IR–5, IR–6, or IR–8 centrifuges in a manner that accumulates enriched uranium, or Iran installs or tests those centrifuges beyond the enrichment and enrichment research and development requirements outlined in Annex I of the Joint Comprehensive Plan of Action;
 (xi)except as otherwise provided in subparagraph (LL), mechanical testing on up to 2 single centrifuges for each type is carried out on any centrifuge other than the IR–2m, IR–4, IR–5, IR–6, IR–6s, IR–7, or IR–8; or
 (xii)Iran builds or tests any new centrifuge without approval of the Joint Commission; (EE)during the 15-year period beginning on implementation day and ending on January 16, 2031—
 (i)Iran conducts uranium enrichment-related activities at Fordow;
 (ii)Iran’s stockpile of enriched uranium hexafluoride, or the equivalent in other chemical forms, exceeds 300 kg enriched to 3.67 percent;
 (iii)Iran reprocesses spent fuel except for irradiated enriched uranium targets for production of radioisotopes for medical and peaceful industrial purposes;
 (iv)Iran develops, acquires, or builds facilities capable of separation of plutonium, uranium, or neptunium from spent fuel or from fertile targets, other than for production of radioisotopes for medical and peaceful industrial purposes;
 (v)Iran develops, acquires, builds, or operates hot cells (containing a cell or interconnected cells), shielded cells, or shielded glove boxes with dimensions not less than 6 cubic meters in volume compatible with the specifications set out in Annex I of the Additional Protocol to the Comprehensive Safeguards Agreement, unless approved by the Joint Commission established by the Joint Comprehensive Plan of Action;
 (vi)Iran undertakes destructive post irradiation examination of fuel pins, fuel assembly prototypes, and structural materials, unless the P5+1 countries make available their facilities to conduct destructive testing with Iranian specialists, as agreed pursuant to the Joint Comprehensive Plan of Action;
 (vii)Iran engages in producing or acquiring plutonium or uranium metals or their alloys, or conducts research and development on plutonium or uranium (or their alloys) metallurgy, or casting, forming, or machining plutonium or uranium metal;
 (viii)Iran produces, seeks, or acquires separated plutonium, highly enriched uranium, uranium-233, or neptunium-237 (except for use for laboratory standards or in instruments using neptunium-237);
 (ix)Iran installs gas centrifuge machines, or enrichment-related infrastructure, whether suitable for uranium enrichment, research and development, or stable isotope enrichment, at any location other than a location exclusively specified under the Joint Comprehensive Plan of Action;
 (x)Iran conducts all testing of centrifuges with uranium anywhere other than at the Pilot Fuel Enrichment Plant or Iran conducts mechanical testing of centrifuges anywhere other than at the Pilot Fuel Enrichment Plant and the Tehran Research Centre;
 (xi)Iran maintains more than 1044 IR–1 centrifuge machines at one wing of the Fordow Fuel Enrichment Plant;
 (xii)Iran does not limit its stable isotope production activities with gas centrifuges to the Fordow Fuel Enrichment Plant or uses more than 348 IR–1 centrifuges for such activities;
 (xiii)Iran exceeds the limitations on its activities at the Fordow Fuel Enrichment Plant as described in Annex I of the Joint Comprehensive Plan of Action;
 (xiv)Iran does not permit the International Atomic Energy Agency regular access, including daily as requested by the International Atomic Energy Agency, access to the Fordow Fuel Enrichment Plant;
 (xv)Iran builds or has a heavy water reactor; (xvi)Iran does not permit the International Atomic Energy Agency to implement continuous monitoring, including through containment and surveillance measures, as necessary, to verify that stored centrifuges and infrastructure remain in storage;
 (xvii)Iran does not permit the International Atomic Energy Agency regular access, including daily access as requested by the International Atomic Energy Agency, to relevant buildings at Natanz, including parts of the fuel enrichment plan and the Pilot Fuel Enrichment Plant;
 (xviii)any uranium enrichment activity in Iran, including safeguarded research and development, occurs anywhere but the Natanz enrichment site;
 (xix)Iran engages, including through export of any enrichment or enrichment related equipment and technology, with any other country, or with any foreign entity in enrichment or enrichment related activities, including related research and development activities, without approval by the Joint Commission;
 (xx)the Fordow Fuel Enrichment Plant does not remain strictly a research facility, Iran conducts enrichment or research and development-related activities, or Iran holds nuclear material at that Plant;
 (xxi)excess heavy water that is beyond Iran’s needs for the modernized Arak research reactor or the zero power heavy water reactor, quantities needed for medical research and production of the deuterated solutions, and chemical compounds including, where appropriate, contingency stocks, is not made available for export to the international market based on international prices and delivered to an international buyer;
 (xxii)all enriched uranium hexafluoride in excess of 300 kg of up to 3.57 percent enriched UF6 (or the equivalent in different chemical forms) is not immediately down-blended to natural uranium level or sold on the international market and delivered to an international buyer;
 (xxiii)Iran does not rely on only light water for its future nuclear power and research reactors; (xxiv)Iran conducts enrichment research and development in a manner that accumulates enriched uranium; or
 (xxv)Iran enriches uranium to a level exceeding 3.67 percent; (FF)during the 25-year period beginning on implementation day and ending on January 16, 2041—
 (i)Iran does not permit the International Atomic Energy Agency to monitor that all uranium ore concentrate produced in Iran or obtained from any other source is transferred to the uranium conversion facility in Esfahan or to any other future uranium conversion facility that Iran might decide to build in Iran within this period; or
 (ii)Iran does not provide the International Atomic Energy Agency with all necessary information so that the International Atomic Energy Agency will be able to verify the production of the uranium ore concentrate and the inventory of uranium ore concentrate produced in Iran or obtained from any other source;
 (GG)on or after January 16, 2024, which is the date that is 8 years after implementation day, Iran commences manufacturing IR–6 and IR–8 centrifuges with rotors, or commences manufacturing IR–6 and IR–8 centrifuges without rotors at a rate of more than 200 centrifuges per year for each type;
 (HH)on or after January 16, 2026, which is the date that is 10 years after implementation day, Iran commences manufacturing on more than 200 complete centrifuges per year for each type;
 (II)Iran does not present its plan to, and seek approval by, the Joint Commission if Iran seeks to initiate research and development on a uranium metal-based fuel for the Tehran Research Reactor in small agreed quantities after January 16, 2026, and before January 15, 2031, which are 10 and 15 years after implementation day, respectively; or
 (JJ)during the 8½ year period beginning on implementation day and ending on July 16, 2024— (i)Iran conducts testing on more than a single IR–6 centrifuge machine and intermediate cascades for such machines and commences testing on more than 30 centrifuge machines; or
 (ii)Iran conducts testing on more than a single IR–8 centrifuge machine and intermediate cascades for such machines or commences testing on more than 30 centrifuge machines; and
 (2)that— (A)Iran’s uranium enrichment and research and development plans should be made public;
 (B)the reports of the Joint Commission and procurement requests made to the United Nations Security Council and to the Joint Commission, and whether or not such requests were approved, should be made available to the public; and
 (C)countries should verify the end-use of items, materials, equipment, goods, and technologies that require import authorization by the Joint Commission but are not verified by the International Atomic Energy Agency.
 (b)Actions specifiedThe actions specified in this subsection are the following: (1)Seeking immediate reinstitution and application of United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), 1929 (2010), and 2224 (2015).
 (2)Seeking the immediate adoption of a United Nations Security Council resolution that directs all United Nations member states to prevent the direct or indirect supply, sale, or transfer to Iran of all items listed in subsection (a)(i) of United Nations Security Council Resolution 1718 (2006) in order to prevent Iran from arming itself while its commitment to international law is still in question.
 (3)Working with international partners of the United States to seek the immediate reapplication of the regulations of the Council of the European Union concerning restrictive measures against Iran, as in effect on October 17, 2015.
 (4)The immediate reapplication of the nuclear-related sanctions waived by the United States. (5)Seeking the imposition of additional punitive sanctions with respect to Iran.
 (c)DefinitionsIn this section: (1)Highly enriched uraniumThe term highly enriched uranium means uranium with a 20 percent or higher concentration of the isotope uranium-235.
 (2)Implementation dayThe term implementation day means January 16, 2016. (3)Joint comprehensive plan of actionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna on July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom, and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (4)P5+1 countriesThe term P5+1 countries means the United States, France, the Russian Federation, the People's Republic of China, the United Kingdom, and Germany.
 (5)Spent fuelThe term spent fuel includes all types of irradiated fuel.  